Citation Nr: 1102560	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1. Entitlement to service connection for residuals of a right 
knee injury.

2. Entitlement to service connection for residuals of a left knee 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1977 to December 1977 and from February 1982 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In September 2008, the Board reopened the claims currently on 
appeal and remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In March 2010, subsequent to the Board's remand in September 
2008, the Veteran notified the Board that he was receiving 
disability benefits from the Social Security Administration (SSA) 
in part due to degenerative arthritis of the left knee.  As the 
SSA records appear to be pertinent to the claims on appeal the 
records need to be obtained. 






Accordingly, the case is REMANDED for the following action:

Request records from the Social Security 
Administration.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


